Locher, J.,
concurring. This opinion represents Justice William B. Brown’s last signed opinion as a formal member of the Ohio Supreme Court. It represents the culmination of a long and successful career of service to the people of this country and this state. It is also typical of Justice Brown’s many opinions: a thoughtful, compassionate and analytically, sound approach to a complex legal problem.
On occasion, over the many years we have served together on this court, I may have disagreed with Justice Brown on a legal point or two. Such disagreements, however, have not diminished my high respect for the man and for his integrity as a judge. If this retirement represents the loss of a colleague and friend on the bench, it represents a greater loss to the people and the Bar of the state of a great jurist.
I wish Justice Brown my best and trust his retirement, to the verdant hills of Chillicothe, will be long and healthful.